Citation Nr: 0206877	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  01-06 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for a lower back 
disorder, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Boston, Massachusetts.  

In February 2002, a Board hearing was held in Boston, 
Massachusetts, before the undersigned.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's left knee disability is manifested by 
arthritis shown by x-ray films, pain, and no more than slight 
loss of motion.  There is no more than slight instability.  

3.  The veteran's lumbar spine disability is manifested by 
moderate limitation of motion, and exacerbating episodes 
during which functional loss approximates severe limitation 
of function.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic 
Codes 5003, 5260, 5261, 5257 (2001).

2.  The criteria for an evaluation of 40 percent, but no 
higher, for low back strain and herniated nucleus pulposus 
with radiculopathy have been met.  38 U.S.C.A. §§ 1155 and 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5292, 5293 
and 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620- 45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
required to substantiate his claim for an increased 
evaluation for his back and knee disabilities in the March 
2001 rating decision and the June 2001 statement of the case 
(SOC).  The Board concludes that the discussions in the 
rating decision and the SOC adequately informed the veteran 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  He has 
submitted private evaluations accomplished in June, August, 
and November 2000.  Additionally, the veteran has undergone 
VA examinations of both his back and knee in keeping with the 
VA's duty to assist.  VA has not been given notice by the 
veteran of relevant available medical or other evidence that 
might be attained by the VA for the processing of this claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
solely for the consideration of the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Hence, VA has no further duty to 
assist the veteran in the development of facts pertinent to 
this claim, and the Board may decide the claim based on the 
evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2001) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2001) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2001) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2001).

The record reflects that while the veteran was in service, he 
complained of back pain and he was treated for left knee 
complaints.  After the veteran was released from active 
service in April 1968, he applied for and received service 
connection for low back strain and the residuals of a left 
knee injury.  The RO, in its August 1968 decision, assigned 
noncompensable evaluations for both disabilities.  The 
veteran's left knee disability was assigned a 10 percent 
rating in August 1976, and a 20 percent evaluation in March 
1991.  The veteran's back disorder was given an increased 
evaluation, that of 20 percent, in September 1993.  

The veteran sought an evaluation in excess of 20 percent for 
both disabilities but this request was denied in a RO rating 
action of January 1996.  Subsequent to that decision, the 
veteran underwent an examination of his lower back and left 
knee in July 1998.  The veteran complained of pain; he also 
told the examiner that he had decreased his physical 
activities, including work, because of the pain caused by his 
service-connected back and knee disabilities.  

From the July 1998 exam, it was determined that the veteran 
had essentially full range of motion of the lumbar spine.  He 
was able to sit and reach to his ankles with his knees 
extended bilaterally.  Bilateral straight leg raising was 90 
degrees, and without discomfort.  With palpation, there was 
no tenderness over the lumbar vertebrae, paravertebral 
musculature, sacroiliac joints, or sciatic notch.  Normal 
knee and ankle reflexes, along with normal sensation, was 
found.  Although mild crepitus of the left knee was 
discovered, the veteran had full painless range of motion.  
There was no swelling or quadricep atrophy.  The examiner 
indicated that there was no joint line tenderness or evidence 
of laxity in the collateral anterior or posterior cruciate 
ligaments.  The diagnoses included degenerative joint disease 
of the left knee, with intermittent swelling, pain, and 
giving way, along with degenerative spine disease with a 
history of herniated discs at L5-S1 and L4-5.

That examination, along with the veteran's medical treatment 
records, were reviewed by the RO, and subsequently the Board 
determined that increased ratings were not warranted for 
either disability.  See Board Decision, June 8, 1999.

The veteran has now submitted a claim seeking increased 
ratings for his service-connected left knee disability and 
lower back disorder.  June 2000 VA records reflect 
progressive degenerative arthritis of the left knee with a 
large loose body superior to the patella were shown on an x-
ray film.  It was reported that extension was -5 degrees and 
flexion was to 120 degrees, with some effusion seen on 
examination.  An MRI of the lumbosacral spine showed central 
disc herniation at L4-5 with right-sided herniations at L5-
S1.  

A June 2000 private examination report reflects that the 
veteran had full motion of his lower back.  There was slight 
tenderness in his lower back.  The deep tendon reflexes at 
the knees and ankles were equal and full.  There was no motor 
or sensory deficit in his lower extremities.  He had full 
motion of the left knee with minimal crepitation, and no 
instability.  

Another doctor examined the veteran in August 2000.  The 
examiner noted that there was some effusion of the left knee 
along with some limitation of motion and a 5 degree flexion 
contracture.  It was noted that there was no instability of 
the left knee, although a three centimeter loose body was 
found in the knee.  

A VA orthopedic examination was accomplished in September 
2000, at which time the veteran complained of pain in his 
lower back and left knee.  He reported a history of losing 
time from work due to his back, including a time in 1988 when 
he lost 4 months of work following an episode of severe low 
back pain following a fire.  The examination revealed that 
the left knee has marked bony osteophytes, especially on the 
medial tibial plateau, although the lateral tibial plateau is 
also palpable with osteophytes.  There is some anterior 
instability.  There is no lateral instability.  There is no 
soft tissue swelling or joint fluid accumulation.  Flexion is 
120 degrees and extension is zero degrees.  There is 5 
degrees of varus angulation of the knee.  The lumbosacral 
spine is without bony abnormalities.  There is no kyphosis or 
scoliosis.  Forward flexion is 45 degrees, backward extension 
10 degrees, side flexion 20 degrees bilaterally, side 
rotation 30 degrees bilaterally, and further movement is 
limited by pain.  The deep tendon reflexes are normal and he 
has normal sensation to touch in all the dermatomes of the 
legs and feet.  The diagnoses included severe degenerative 
osteoarthritis of the left knee, tricompartmental, 
symptomatic; left knee torn anterior cruciate ligament, 
symptomatic; moderately severe degenerative osteoarthritis of 
the left knee, tricompartmental, symptomatic; and low back 
pain, musculoskeletal in origin, without clinical evidence of 
nerve compression.  

A VA neurological exam was also performed in September 2000, 
at which time the veteran reported that he was a fire fighter 
for 25 years and was concerned that his progressive back pain 
may prevent him from continuing.  There have been days when 
he has missed work after a big fire because he was unable to 
bend or lift.  The neurologist reported that the veteran's 
deep tendon reflexes were 2+ and symmetric.  Besides a left 
toe strength problem, the veteran's muscles were 5 out of 5 
in strength.  Sensory exam was intact to pinprick and light 
touch.  On range of motion testing, the examiner stated that 
the veteran had full forward flexion, 20 degrees of right 
lateral rotation, and 45 degrees of left lateral rotation.  
The impression was that the veteran had a history of back 
injury in the service and with a history of a disk herniation 
with left leg radicular symptoms, and with pain now localized 
to the low back.  His high intensity occupation of fire 
fighter is becoming increasingly difficult to do due to his 
knee and low back pain.  

The RO denied the veteran's request for an increased 
evaluation in March 2001.  The veteran was notified of that 
decision and he appealed.  As a part of his appeal, the 
veteran provided testimony before the Board in February 2002.  
The veteran testified that he experiences pain in both the 
back and knee, and that he ingested pain medication for 
relief.  He further stated that he worked through the pain 
and any limitations caused by either disability.

I.  Left Knee

The veteran's knee disability has been rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5257 (2001), which states that 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, will warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment. 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2001).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 1991).

Diagnostic Code 5003 (degenerative arthritis), of 38 C.F.R. 
Part 4 (2001), provides that compensation may be awarded (1)  
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2)  when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3)  when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is x-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).

38 C.F.R. § 4.59 (2001) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  

The VA Schedule for Rating Disabilities (hereinafter "the 
Rating Schedule") provides that the range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2001).  The words "slight", 
"moderate", and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

In applying the above to the present case, a 20 percent 
evaluation may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking", 
pain, and effusion into the knee joint.  38 C.F.R. Part 4, 
Diagnostic Code 5258 (2001).

The Rating Schedule provides for a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (2001).  

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2001).  Diagnostic 
Code 5260 provides for a noncompensable evaluation if flexion 
is limited to 60 degrees.  Id.  A 10 percent evaluation 
applies where flexion is limited to 45 degrees.  A 20 percent 
evaluation requires flexion limited to 30 degrees, and a 30 
percent evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a noncompensable evaluation 
for extension limited to 5 degrees, and for a 10 percent 
evaluation for extension limited to 10 degrees.  Id.  A 20 
percent evaluation requires extension limited to 15 degrees, 
and a 30 percent evaluation requires extension limited to 20 
degrees.  Extension limited to 30 degrees warrants a 40 
percent evaluation, and extension limited to 45 degrees 
warrants a 50 percent evaluation.  See 38 C.F.R. Part 4 
(2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2001).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2001).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

The most recent VA knee examination showed that out of a 
possible 140 degrees of flexion, the veteran's flexion was 
limited by 20 degrees (120 out of 140 degrees).  The private 
medical records also noted some limitation.  Extension was 
measured at zero degrees, which is normal.  When examined, 
grinding in the patellar area and muscle spasms around the 
left knee area were not found.  A loose body was reported in 
the left knee.  Some instability has been reported along with 
pain; weakness has not been found though.  The veteran does 
not wear an appliance for stability and pain relief, although 
he does occasionally take medications to relieve his knee 
pain.  

The veteran's limitation of motion alone does not warrant a 
compensable evaluation pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5260 and 5261 (2001).  Pain has been 
chronicled but there is no indication, from the objective 
clinical record that there is more than mild functional loss 
of the knee.  Also, weakness, atrophy, incoordination or easy 
fatigability has not been reported/documented.  Therefore, it 
is the conclusion of the Board that the appellant's overall 
level of functional impairment taken into consideration with 
the medical evidence in this case preponderates against 
finding that limitation of motion warrants more than a 
minimal compensable evaluation.  The evidence is not so 
balanced that there is any doubt on this point that could be 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).  With regard to the instability of the 
knee, it has not been found on several examinations, but has 
been noted on several recent reports.  Still, the instability 
has not been shown by any objective criteria to be more than 
slight.  There is no showing of ankylosis or dislocated 
cartilage with episodes of locking.  In effect, the criteria 
for a 20 percent rating for a left knee disability are not 
met under any pertinent Diagnostic Code.

Pursuant to VAOPGCPREC 23-97 and 9-98, separate 10 percent 
evaluations could be assigned under Diagnostic Codes 5003 and 
5260 and 38 C.F.R. § 4.59 (for arthritis and painful motion), 
and Diagnostic Code 5257 (for slight instability).  The 
medical evidence of record demonstrates that there is 
approximately 20 degrees of limitation of motion on flexion.  
However, separate 10 percent ratings would not equate to a 
higher overall rating for the disability.  

Thus, it is the conclusion of the Board that after evaluating 
and applying all possible rating criteria, the Board finds 
that a rating greater than 20 percent for left knee 
disability is not warranted.  

II.  Lower Back

The veteran's lower back disability is currently rated under 
Diagnostic Codes 5293 and 5295.  38 C.F.R. Part 4 (2001).  
Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  Id.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating is warranted when 
there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).

The veteran's low back pathology could also be rated for 
intervertebral disc syndrome [38 C.F.R. Part 4, Diagnostic 
Code 5293 (2001)].  Under Diagnostic Code 5293, a 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  38 
C.F.R. Part 4 (2001).  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  VAOPGCPREC 36-97.  

The Board also notes that a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2001).  Yet, because ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Code 5289 is not for 
application.  38 C.F.R. Part 4 (2001).  

In addition, a 60 percent evaluation is warranted for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle, and for residuals of a fractured vertebra 
with abnormal mobility requiring a neck brace, but without 
cord involvement.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (2001).  Moreover, a 100 percent evaluation is warranted 
for ankylosis of the spine in an unfavorable angle with 
marked deformity and involvement of major joints (Marie- 
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2001).  A 
100 percent evaluation is also warranted for residuals of a 
fractured vertebra if there is cord involvement, if the 
claimant is bedridden, or if the condition requires long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  
Since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine and because ankylosis is not 
present, 38 C.F.R. Part 4, Diagnostic Codes 5285 and 5286 
(2001) are also not pertinent.

Diagnostic Code 5292 provides a 10 percent rating for slight 
limitation of motion in the lumbar spine and a 20 percent 
rating for moderate limitation of motion.  38 C.F.R. Part 4 
(2001).  A 40 percent rating may be assigned for severe 
limitation of motion. 

The record reveals that the veteran previously requested an 
increased evaluation for his lower back condition and that 
the Board denied an evaluation in excess of 20 percent.  
Board Decision, June 8, 1999.  In denying the claim, the 
Board acknowledged the veteran's complaints of pain/soreness.  
However, it was also pointed out that the veteran's range of 
motion was within normal limits.  Moreover, muscle spasms, 
sciatic neuropathy, and radiculopathy were not reported.  
Although the Board accepted the veteran's contention that the 
pain in the back was increasing, it also concluded that the 
symptoms and manifestations did not support an evaluation in 
excess of 20 percent.

The recent VA examination report and the private medical 
record indicate that the veteran's range of motion has 
decreased since the Board last reviewed the veteran's claim 
in 1999.  The measurements of the veteran's flexion, 
extension, and rotation suggest moderate restriction of 
motion.  This is best evidenced by the most recent VA 
orthopedic examination reflecting forward flexion to 45 
degrees, backward extension to 10 degrees, lateral flexion to 
20 degrees and rotation to 30 degrees.  Muscle spasms and 
tenderness have not been observed although the veteran has 
continued to complain of pain on movement.  Whereas the 
veteran previously complained of occasional pain in the back, 
the veteran now contends that his back causes him greater 
discomfort especially after performing his duties as a 
fireman.  The neurological symptoms reported do not 
approximate severe or pronounced impairment, though an MRI 
has confirmed the presence of disc herniation.  

In applying the above diagnostic criteria for the lower back 
to the findings, the veteran does have moderate limitation of 
motion with pain on use and there is evidence of flare-ups.  
The veteran has attested to an increase in symptomatology 
following use of his back in his job as a fire fighter.  This 
has resulted in loss time from work and a decrease in the 
veteran's ability to function.  It is the conclusion of the 
Board that the manifestations and symptoms exhibited by the 
veteran's lower back disability are more closely related to 
the 40 percent evaluation criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5292.  Notwithstanding this determination, 
the Board also concludes that the medical and testimonial 
evidence does not support an evaluation in excess of 40 
percent.  The record does not suggest that there is a loss of 
functioning that is the result of this pain beyond that 
contemplated by the awarded 40 percent rating.  The veteran 
does not suffer from sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological findings indicative 
of a pronounced disability, nor are these criteria nearly 
approximated.  

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2001), 
whether or not they were raised by the veteran.  Schafrath, 
supra.  However, for the reasons discussed above, the Board 
concludes that the 40 percent disability rating for his 
service-connected lumbar spine disorder adequately reflects 
the level of impairment pursuant to the schedular criteria.  
In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes 
as shown above.  In the instant case, the Board finds, for 
the reasons outlined above, that Diagnostic Code 5292 for the 
lumbar spine disorder is the most appropriate schedular 
criteria for the evaluation of the veteran's disability.  38 
C.F.R. Part 4 (2001); See also Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).



ORDER

1.  Entitlement to an increased evaluation for a left knee 
disability is denied. 

2.  Entitlement to an increased evaluation for a lower back 
disorder to 40 percent is granted, subject to the regulations 
governing the award of monetary benefits.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


